Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 11/22/2021.
Claims 1-14, 16 and 21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Costello et al. (US Pub. 2018/0122368 A1) in view of Arslan et al. (US Pub. 2015/0350438 A1).
Regarding Claims 1, 16 and 21, Costello teaches a method of operating a system comprising an electronic device, the electronic device comprising an interface, a processor and a memory (see Fig.6 (16,22,28), paragraph [0047] and paragraph [0052]), the method comprising:
obtaining one or more audio signals including a first audio signal of a first conversation (see Fig.2 (284) and paragraph [0030])
determining a first speaker metric data of a first speaker based on the first audio signal, the first speaker metric data including first primary speaker metric data characterized in that the first metric data is sentiment metric data (see Fig.2 (275) and paragraph [0030]);
determining a first conversation representation based on the first speaker metric data (see Fig.2 (285), Fig.3 (316) and paragraphs [0030-0032]);
and outputting, via the interface of the electronic device, the first conversation representation, wherein outputting the first conversation representation comprises displaying a first user interface indicative of the first conversation representation (see Fig.3 (316,317) and paragraphs [0030-0032], graphical representations of the speakers with sentiment information).
Costello fails to teach detecting a termination of the first conversation, and in accordance to detecting the termination, determining a post-conversation representation.
Arslan, however, teaches recording a conversation and performing an analysis on the conversation data to generate metric data after the recording (see Fig.3 and paragraph [0119]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Costello’s method the steps for detecting a termination of the first conversation, and in accordance to detecting the termination, determining a post-conversation representation. The motivation would be to perform an analysis on a conversation after it is recorded, and to generate the metric data and the conversation representation based on the recorded conversation.
Regarding Claim 2, Costello further teaches wherein determining the first conversation representation comprises determining a first primary speaker representation based on the first primary speaker metric data and including the first primary speaker representation in the conversation representation (see Fig.2 (285), Fig.3 (316) and paragraphs [0030-0032]).
Regarding Claim 3, Costello further teaches wherein the first primary speaker representation comprises a first avatar based on the first primary speaker metric data (see Fig.3 (316,317) and paragraphs [0030-0032]).
Regarding Claim 4, Costello further teaches wherein the first speaker metric data comprises a first secondary speaker metric data, and wherein the method comprises determining a first secondary speaker representation based on the first speaker metric data and including the first secondary speaker representation in the conversation representation (see Fig.3 (317a,317b) and paragraph [0032], a second word representing a second sentiment description).
Regarding Claim 5, Costello further teaches wherein the first secondary speaker representation is based on the historic first speaker metric data (see Fig.3 (316) and paragraph [0036], the participant’s sentient changes at key events or moments in a conversation).
Regarding Claim 6, Costello further teaches wherein the secondary speaker metric data is tone metric data (see paragraph [0034]).
Regarding Claim 7, Costello further teaches wherein determining a first conversation representation comprises determining a first tertiary speaker representation based on the first speaker metric data and including the first tertiary speaker representation in the conversation representation (see Fig.3 (316a,316b,316c) and paragraph [0032], there can be 3 participants in the conversation and 3 speaker representations in the conversation representation).
Regarding Claim 8, Costello further teaches wherein the first tertiary speaker representation is indicative of a sentiment distribution of the first speaker during the first conversation (see Fig. (316) and paragraph [0032], the graphical representation of the first speaker represents the overall sentient of the first speaker during the conversation).
Regarding Claim 9, Costello and Arslan teach the method of Claim 1, but fail to teach wherein determining a first conversation representation comprises determining a first quaternary speaker representation based on the first speaker metric data and including the first quaternary speaker representation in the conversation representation.
Costello, however, teaches wherein determining a first conversation representation comprises determining a first tertiary speaker representation based on the first speaker metric data and including the first tertiary speaker representation in the conversation representation (see Fig.3 (316a,316b,316c) and paragraph [0032], there can be 3 participants in the conversation and 3 speaker representations in the conversation representation).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the steps for determining a first quaternary speaker representation based on the first speaker metric data and including the first quaternary speaker representation in the conversation representation. The motivation would be to include four participants in a conversation and include four speaker representations in the overall conversation representation.
Regarding Claim 10, Costello further teaches wherein the first speaker metric data comprises first tertiary speaker metric data being appearance metric data, and wherein the first primary speaker representation is based on the first tertiary speaker metric data (see Fig. (316) and paragraph [0032], there can be 3 participants in the conversation and 3 speaker representations in the conversation representation, and the graphical representation of the first speaker represents the overall sentient of the first speaker during the conversation).
Regarding Claim 11, Costello further teaches wherein the one or more audio signals comprising a second audio signal (see Fig.2 (284), Fig.3 (316b), paragraphs [0030-0032]), wherein the method comprises determining a second speaker metric data of a second speaker based on the second audio signal (see Fig.2 (275), Fig.3 (316b,316c) and paragraph [0030]), the second speaker metric data including a second primary speaker metric data (see Fig.2 (275), Fig.3 (316b,316c) and paragraph [0030]), and wherein the first conversation representation is based on the second speaker metric data (see Fig. (316b) and paragraph [0032]).
Regarding Claim 12, Costello further teaches wherein determining the first post-conversation representation comprises determining a second primary speaker representation based on the second speaker metric data and including the second primary speaker representation in the first post-conversation representation (see Fig.3 (310,316b) and paragraph [0032]).
Regarding Claim 13, Costello further teaches wherein the second primary speaker metric data is sentiment metric data (see Fig.3 (316b) and paragraphs [0030-0032]), and wherein the second primary speaker representation comprises a second avatar based on the second primary speaker metric data (see Fig.3 (316b) and paragraph [0032]).
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Costello et al. (US Pub. 2018/0122368 A1) in view of Arslan et al. (US Pub. 2015/0350438 A1), and in further view of Ripa et al. (US Pub. 2014/0140496 A1).
Regarding Claim 14, Costello teaches determining a first conversation data based on the first speaker metric data (see Fig.2 (275) and paragraph [0030]), but fails to teach detecting the termination of the first conversation and transmitting the first conversation data to a server device.
Arslan, however, teaches recording a conversation and performing an analysis on the conversation data to generate metric data after the recording (see Fig.3 and paragraph [0119]).
Ripa teaches sending conversation data to a remote server for performing analysis on the conversation data and detecting specific features of a conversation (see Fig.1A (104,112,Analysis Engine) and paragraph [0041]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the steps for detecting the termination of the first conversation and transmitting the first conversation data to a server device. The motivation would be to perform analysis on a recorded conversation at a remote server device, and to generate the metric data at the remote server device.
	Examiner’s Note: The examiner believes the prior art, Negi et al. (US Patent 9,843,768 B1), teaches the relevant portions of the current invention, but was not cited in office.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 includes the claim limitation “wherein the first primary speaker metric data comprises a first avatar…”. The” first primary speaker metric data” in the claim limitation should be the “first primary speaker representation”. Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672